Exhibit 10.1
CONSULTING AND RELEASE AGREEMENT
     THIS CONSULTING AGREEMENT (“Agreement”) is made and entered into by and
between the undersigned Neenah Enterprises, Inc. and its related entities
(“Company”) and the undersigned, John Andrews, as an individual (“Consultant” or
“Andrews”).
     WHEREAS, Andrews will be retiring as the Corporate Vice President of
Manufacturing of the Company on May 1, 2010; and
     WHEREAS, the Company and Consultant wish to enter into an agreement which
provides for an orderly and amicable ending of the employment relationship; and
     WHEREAS, the Company desires thereafter to retain the services of Andrews
for a period of time as a consultant in order to provide transitional assistance
to the Company regarding responsibilities previously performed by Andrews in his
role of Corporate Vice President and to further provide consultative efforts to
the Company for the purposes of furthering and developing the business; and
     WHEREAS, Andrews is desirous of entering into such an arrangement,
     NOW THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties mutually agree as follows:
     1. PERFORMANCE BY CONSULTANT:
     A. AVAILABILITY: Consultant agrees to provide consultative services to the
Company during the term of this Agreement. The specific schedule of availability
and the compensation arrangements associated with same are outlined in 2. below
(Compensation).
     B. REPORTING: The Consultant shall report directly to the president of the
Company, Robert Ostendorf or his designee.
     2. COMPENSATION:
     The Consultant will be paid $11,126.25 per month during the term of this
Agreement in addition to any supplemental daily fees as defined below.
     In exchange for this payment of $133,515.00, the Consultant agrees to
provide ten (10) days of consultative onsite services to the Company per month
of this Agreement. If the Consultant is required to spend more than ten
(10) days in any one month in order to provide consultative services, the
Consultant shall be paid for each supplemental additional day the sum of
$1,335.15.
     The Company will additionally reimburse the Consultant for all necessary
expenses associated with the performance of his duties including lodging, meals
and travel if same is required to provide said services.
     The Consultant agrees to provide the Company with a reasonable itemization
including receipts if requested to substantiate all business related expenses.
     3. TAXES:

  (a)   Income Taxes. Consultant shall pay all taxes and fees (including
penalties and interest) imposed by any Federal, Provincial, State or local
government on account of the receipt of income by Consultant for Services
rendered under this Agreement. Company shall, as required by law, provide
Consultant with IRS Form 1099 (US).

1



--------------------------------------------------------------------------------



 



  (b)   Insurance and Indemnification. The Company hereby agrees to ensure and
to indemnify and hold harmless the Consultant from any and all claims and causes
of action arising out of the performance of his duties for the Company as a
Consultant to the same extent that it ensures and indemnifies its officers and
directors.

             The Consultant shall be provided authorization to continue to use
the Company gas credit card to provide payment for automobile expenses including
fuel.
             The Company further agrees that at option of the Consultant it
shall, upon expiration of the Consulting Agreement, transfer title to the
corporate vehicle that has been assigned to him to utilize during the term of
the Consulting Agreement consistent with the Corporate policy that applies to
transferring such vehicles to executives.
     4. TERM OF AGREEMENT:
     The term of this Agreement shall be for one (1) year commencing upon May 1,
2010 and expiring April 30, 2011.
     5. REASONABLE EFFORTS:
     Consultant shall perform Services and consultative efforts in compliance
with all applicable laws and regulations and further shall make every reasonable
effort to perform Services hereunder in a prompt, competent and diligent manner
consistent with Company’s standards.
     6. PROPRIETARY RIGHTS:
     Consultant agrees that all information, discoveries, inventions,
improvements, strategies or overall business plan concepts arising from the
services Consultant provides herein under this Agreement, shall be the sole
property of the Company.
     7. ENTIRE AGREEMENT:
     This Agreement sets forth the entire agreement between the parties hereto
with respect to the consulting relationship. This Agreement may not be changed
orally, but only by an agreement in writing signed by the parties hereto.
Nothing in this Agreement is intended to, nor shall it be construed as
affecting, any right, interest or benefit that Andrews is entitled to as a
result of his employment with the Company and/or his retirement from the Company
on May 1, 2010. Nor is anything herein intended to supersede or impair any
right, interest or benefit of Andrews under his employment agreement with the
Company dated October 8, 2003 and as amended thereafter, including, but not
limited to Andrew’s right to continued pay or severance in the event of a change
of control.
     8. GOVERNING LAW:
     This Agreement shall be governed for all purposes by the laws of the State
of Wisconsin. If any provision of this Agreement is declared void, such
provision shall be deemed severed from this Agreement which shall otherwise
remain in full force and effect. Proper venue for any actions arising out of the
breach of this Agreement shall be in a court of competent jurisdiction within
Outagamie County, State of Wisconsin.
     9. AGREEMENT:
     The Consultant, by his signature hereto, confirms the following:
     (a) the Consultant has an employer identification number and/or social
security number.
     (b) the Consultant by this Agreement will perform specific services for
specific amounts of money under which Consultant controls the means of the
performance of services work.

2



--------------------------------------------------------------------------------



 



     (c) the Consultant will receive compensation for work or services performed
under this contract.
     10. RENEWAL:
     This Agreement upon its expiration may be renewed upon terms mutually
agreeable to the parties providing same is reduced to writing and signed by the
parties hereto.
     11. CONFIDENTIALITY:
     During the course of providing services, it is possible that the Consultant
will obtain information that is considered to be confidential and proprietary
information of the Company. Such information may include, but is not limited to,
compositions, specifications, formula, designs, manufacturing processes,
programs, systems, products, patent applications, marketing, business and other
commercial information. Consultant agrees to maintain as confidential all
confidential information received or obtained as a result of the services
provided for a period of five (5) years from the date on which the Consultant’s
services are terminated. At no time shall such confidential information be
disclosed to any third party without the prior written consent of the Company.
     12. NON-COMPETITION:
     The Consultant hereby agrees that during the term of his Consultant
relationship and for a period of one (1) year upon the cessation of said
relationship, the Consultant shall not directly or indirectly, work as an
employee or a consultant on behalf of a competitor of the Company, in a capacity
wherein he would provide any comparable consultative services to the competitor
that he provided to the Company during the period of the Consultant
relationship.
     This provision relating to non-competition is not designed to prevent the
Consultant from becoming employed or providing services to a competitor so long
as said employment or consultative effort does not result in the Consultant
providing the same or similar services to the competitor that he provided to the
Company during the period of his Consultant relationship with the Company.
     Furthermore, this restriction on employment is limited geographically only
to those competitors who are compete within the continental United States and
who have competed during the period of the consulting agreement or during the
three (3) year period prior to the execution of this Agreement.
     13. MUTUAL RELEASE OF ALL CLAIMS:
     Subject only to the performance by the Company of its promises in this
Agreement, the Employee hereby releases the Company, its officers, directors,
agents, members, employees, owners, shareholders, attorneys and its affiliates
(as described above), predecessors, successors, assigns and all persons acting
by, through, under, or in concert with them (the “Released Parties”) from any
and all charges, claims, demands, damages or causes of action whatsoever which
the Employee has, had or might have been able to assert or claim, based on any
act, omission or conduct of any kind on the part of the Released Parties from
the inception of any relationships or dealing between the Employee and any of
the Released Parties up through the execution date of this Agreement including
without limitation any and all claims arising under federal, state, or local
laws; Title VII of the Civil Rights Act of 1964 (42 U.S.C. §2000e et seq.); Age
Discrimination in Employment Act of 1967 (29 U.S.C. §621 et seq.); Employee
Retirement Income Security Act of 1974 (29 U.S.C. §1001 et seq.); the
Rehabilitation Act of 1973 (29 U.S.C. §791 et seq.); the Americans With
Disabilities Act (42 U.S.C. §12112 et seq.); the Wisconsin Fair Employment Act,
all as amended; refusal to rehire claims and safe place claims under the
Wisconsin Workers Compensation Act, as amended; Older Worker Benefit Protection
Act; or under any other applicable federal, state or local laws or regulations
(which claims, if proven, provide for remedies that may include back pay, front
pay, liquidated damages, attorney’s fees and reinstatement); any claims for
wrongful discharge or termination of employment whether arising under a tort,
contract, promissory estoppel or statutory basis or any other legal or equitable
theory; or any claims in any way arising directly or indirectly out of the
Employee’s services for the Company, whether as an officer or an employee, under
federal law or any state law including Wisconsin law or any other applicable
law. The Company likewise releases the Consultant from any and all claims which
have arisen to date.

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
14th day of September, 2009.

          Neenah Enterprises, Inc.    
 
       
By
  /s/ Robert Ostendorf    
 
 
 
   
 
  Robert Ostendorf    
 
  President    
 
        Consultant      
 
  /s/ John Andrews            
Name:
  John Andrews    

4